In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00060-CR



        MICHAEL DWIGHT WARD, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 13th District Court
               Navarro County, Texas
             Trial Court No. D36163-CR




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
         Following a consolidated trial, a jury convicted Michael Dwight Ward of the offenses of

possession with intent to deliver more than four grams but less than 200 grams of phencyclidine

and possession with intent to deliver more than four grams but less than 200 grams of cocaine and

sentenced him to fifty-four years’ imprisonment. Ward filed a single brief containing issues

common to both judgments of conviction.1 In his appeal, Ward contends that (1) the evidence was

insufficient to support the verdict against him, (2) the State violated its duty to supplement

discovery, and (3) the trial court erred when it denied Ward’s motion for continuance.

         We addressed these issues in detail in our opinion of this date in Ward’s appeal in cause

number 06-16-00059-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.

         We affirm the trial court’s judgment.




                                                      Bailey C. Moseley
                                                      Justice

Date Submitted:            November 22, 2016
Date Decided:              December 9, 2016

Do Not Publish




1
 Ward appealed his conviction for possession of a controlled substance with intent to deliver more than four but less
than 200 grams of cocaine in our cause number 06-16-00059-CR.

                                                         2